DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.
Status of Claims
Applicant has amended claims 1-4, 6, 8, 15, 17 and 20.  No claims have been added. Claims 7 and 14 have been canceled.  Thus, claims 1-6, 8-13 and 15-20 remain pending in this application. of which claims 8-13 and 15-20 have been withdrawn from consideration.  Applicant is requested to cancel non-elected claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes that claim 15 has a status identifier indicating “(Withdrawn – Previously Presented)” although it should be designated  “(Withdrawn – Currently Amended)”.
Response to Arguments
Applicant’s arguments and amendments filed on 06 May 2022 with respect to
objection to claims 1-7,
rejections of claim 1 under U.S.C. § 112(a),
rejections of claims 1-7 under U.S.C. § 112(b),
rejection to claims 1-6 under U.S.C. § 101, 
rejections of claims 1-7 under 35 U.S.C. § 103 as being unpatentable over Gervais et al (US Pub. 20150262183 A1) in view of Grassadonia (US Pub. No. 20180005229 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges arguments regarding  35 U.S.C. § 112(a) rejection of claim 1.  However, Applicant has not amended claim to provide an algorithm identifying a transaction pattern.  Accordingly, Examiner maintains rejection.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below.  
Examiner acknowledges amendments to claim 1 which now includes now-canceled claim 7.  Although Examiner does not necessarily agree with Applicant’s contention that the claims are patent eligible, Examiner has decided to withdraw the 35 U.S.C. § 101 rejections at this time.   
Examiner notes that Applicant has not made any arguments with respect to claims 1-6 regarding the 35 U.S.C. § 103 rejections.  However, Examiner has added new grounds of rejection in view of Applicant’s amendments. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Claim 1-7 are objected to because much of the claim language appears to be awkward.  For example:
Regarding claim 1, the limitations:
determining, by the device, based on the monitored online activity, and based on the transaction pattern, that a historical transaction of the plurality of historical transactions is not assigned to automatically execute
determining, by the device, that an upcoming transaction associated with the historical transaction is not scheduled; and
causing, by the device, based on determining that the historical transaction is not assigned to automatically execute, and based on determining that the upcoming transaction is not scheduled, an account transaction associated with the upcoming transaction to be automatically executed before a transaction period associated with the merchant account expires;
would be better written along the lines of:
determining, by the device, that no transaction associated with the merchant account is scheduled to execute based on the monitored online activity associated with the user and the merchant account.
executing, by the device, an account transaction before a transaction period associated with the merchant account expires;
if that is indeed what the Applicant means to convey.  Correction is required.
Regarding claim 4, it is not clear what the Applicant means to convey.  Perhaps the Applicant means to convey:
Claim 4. The method of claim 1 wherein executing the account transaction is further based on satisfying a threshold for performing the transaction.
Correction is required.  See related §112(b) rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an algorithm which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, in the limitation:
identifying, by the device, a transaction pattern associated with a merchant account,wherein the transaction pattern is identified based on a plurality of historical transactions identified in the transaction log being associated with the merchant account;
there is no algorithm indicating how to identify the transaction pattern based on a plurality of historical transactions. To overcome this rejection, the Applicant needs to indicate where in the specification this feature is described.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in the limitations:
determining, by the device, based on the monitored online activity, and based on the transaction pattern, that a historical transaction of the plurality of historical transactions is not assigned to automatically execute;
determining, by the device, that an upcoming transaction associated with the historical transaction is not scheduled; and
causing, by the device, based on determining that the historical transaction is not assigned to automatically execute, and based on determining that the upcoming transaction is not scheduled, an account transaction associated with the upcoming transaction to be automatically executed before a transaction period associated with the merchant account expires;
it is not clear what the distinction is between the upcoming transaction being “not scheduled” and the upcoming transaction being “not assigned to automatically execute”.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-6 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al (US Pub. 20150262183 A1) in view of Grassadonia (US Pub. No. 20180005229 A1), in further view of Melgar et al (US Pub. No. 20200184449  A1).
Regarding claim 1, Gervais teaches methods and system for providing automated transaction assistance [0006]. The system may include detecting an event that triggers an account transfer transaction {Id.].  He teaches:
receiving, by a device, a preauthorization that is associated with configuring level of access for accessing information associated with a transaction account of a user - [0006], [0007], [0023], [0057], [0060] and [0074];
configuring, based on the preauthorization, the device to have limited access to the transaction account – [0057];
monitoring, by the device and based on the preauthorization, a transaction log of the transaction account – [0064], [0066] and [0067];
identifying, by the device, a transaction pattern associated with a merchant account, wherein the transaction pattern is identified based on a plurality of historical transactions identified in the transaction log being associated with the merchant account – [0082];
monitoring, by the device and based on access information associated with configuring the device to monitor online activity associated with the user and the merchant account, the online activity – [0006]-[0008], [0064], [0066]-[0068];
determining, by the device, based on the monitored online activity, and based on the transaction pattern, that a historical transaction of the plurality of historical transactions is not assigned to automatically execute – [0082];
causing, by the device, based on determining that the historical transaction is not assigned to automatically execute, and based on determining that the upcoming transaction is not scheduled, an account transaction associated with the upcoming transaction to be automatically executed before a transaction period associated with the merchant account expires – [0096], [0098] and [0100]; and
performing, by the device, at least one of:     sending a first notification to another device associated with the user to indicate that the transaction has been executed - [0006], [0007], [0008] and [0060] and [0108]., or     sending a second notification to a platform that is associated with the merchant account to indicate that the transaction is associated with the user - [not chosen].
Gervais does not explicitly disclose:
determining, by the device, that an upcoming transaction associated with the historical is not scheduled.
However, Grassadonia teaches a system that give users automated notifications and tracking of events affecting their bank accounts, such as by predicting how transactions will affect the balance [0020]. This prediction can be presented on a user interface to provide users with information more efficiently and enable tracking of account activity.  The system can predict a balance, display the predicted balance on this user interface, and update the user interface upon the execution of scheduled and unscheduled transactions [Id.].  He teaches using messages that can appear in the conversational view include reminders to pay bills, notifications that there are insufficient funds to satisfy a recurring payment, or that there will be insufficient funds to satisfy a recurring payment based on a predicted balance [0062].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include reminders to pay bills for both scheduled and unscheduled transactions as taught by Grassadonia in order to provide users with information to enable tracking of account activity - Grassadonia [0020].
Neither Gervais nor Grassadonia explicitly discloses:
creating, by the device, a transaction entry that corresponds to the transaction in the transaction log.
However, Melgar teaches a money transfer network system which provides money transfer services that enable multiple users in money transfer transactions as either a sending party or a receiving party  [0004].  He teaches a staged money transfer transaction service and system comprising a database storing scheduling information associated with a recurring money transfer transaction [0006]. The scheduling information may identify a frequency for the recurring money transfer transaction, a due date for the recurring money transfer transaction, and a lead time for sending a notification to each of the at least two senders [Id].  He teaches a transaction log which includes entries for each money transfer transaction initiated using the system [0021]. The transaction log may include entries for each money transfer transaction that was completed successfully (e.g., the funds of the money transfer transaction were received by the receiving party), as well as entries for each money transfer transaction that was not completed successfully (e.g., money transfer transactions where the funds were not received or picked up by the receiving party, money transfer transactions that were not able to be completed because the sender provided incorrect information, money transfer transactions that were not executed because the amount of funds provided to fund the money transfer transaction were insufficient or less than the send amount, and the like) [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include a transaction log with entries for each money transfer transaction that was either completed or not as taught by Melgar because it improves the performance of money transfer services - Melgar [0004].
Regarding claim 2, Gervais teaches receiving the preauthorization as being in association with a verification process that authenticates that the user provided the preauthorization [0099].
Regarding claim 3, Gervais does not explicitly disclose the historical transaction as corresponding to a recent historical transaction of the plurality of historical transactions.
However, Grassadonia teaches a user interface showing status updates that can reflect scheduled transactions and other recent transactions [0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gervais’ disclosure to include status updates for recent transactions as taught by Grassadonia because it automates the system.
Regarding claim 4, Gervais teaches:
determining that a status of the transaction account satisfies a threshold for performing the transaction – [0045], and [0063],
causing, based on the status of the transaction account satisfying the threshold, the account transaction to be automatically executed – [Id.].
Regarding claim 5, Gervais teaches the transaction period being determined according to the transaction pattern – [0069].
Regarding claim 6, Gervais teaches causing the account transaction to be automatically executed as further comprising scheduling an execution of a transaction corresponding to the upcoming transaction – [0032] and [0089].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692